Citation Nr: 1003616	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-40 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 
1973.

This appeal arises from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in part, denied the Veteran's 
claim for service connection for PTSD.

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board has rephrased the issue.  

The case was previously before the Board in February 2009, 
when it was remanded for additional development, including 
examination of the veteran and medical opinions.  The 
requested development has been completed.  


FINDINGS OF FACT

1.  The service treatment records (STRs) do not reveal any 
complaints of, or treatment for, any psychiatric disorder 
during active service.

2.  A November 1972 correctional center consultation revealed 
a diagnosis of passive aggressive personality disorder; the 
March 1973 separation examination report reveals a normal 
psychiatric clinical evaluation.

3.  The first diagnosis of any psychiatric disorder is in 
private treatment records dated in 1994; they reveal 
impressions of anxiety and depression 

4.  The Veteran did not serve in combat.  

5.  The confirmed non-combat stressors experienced by the 
Veteran consist of being convicted at Nonjudicial Punishment 
(NJP) and a Special Court Martial (SCM); he was confined for 
approximately four months during service.  

6.  The Veteran's assertions of combat service, and non-
combat stressors of being assaulted during active service, 
are not credible.

7.  VA medical records include diagnoses of PTSD, which are 
based upon unsupported stressors.  

8.  The medical opinions of a private psychologist state 
generally that the Veteran has a diagnosis of PTSD, which is 
related to three stressors, none of which are confirmed.   

9.  VA examination reports dated in March 2008 and June 2009 
contain diagnoses of anxiety disorder; they conclude that the 
Veteran does not meet the criteria for a diagnosis of PTSD.  
These reports indicate that the Veteran's current psychiatric 
diagnoses are unrelated to active military service.  

10.  The various psychiatric diagnoses of record include 
PTSD, depression, anxiety disorder, and delusional disorder.  

11.  The currently demonstrated psychiatric disorders are not 
shown to be due to any event or incident related to the 
veteran's period of active service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability;  and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The Veteran was provided additional notice in letters dated 
March 2006 and January 2008, which provided notification of 
the laws regarding degrees of disability and effective dates.  
The claim has been subsequently readjudicated in supplemental 
statements of the case (SSOC) dated March and October 2009.  

VA has obtained service personnel records, service treatment 
records, private medical records, Social Security Records, VA 
treatment records, assisted the appellant in obtaining 
evidence, and afforded him the opportunity to present hearing 
testimony, statements and evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file and he has 
not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  Legal Authority

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no 
evidence of record showing that the Veteran was diagnosed 
with a psychosis within the meaning of 38 C.F.R. § 3.384, 
during active service, or within a year of his separation 
from service.  

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The following provisions apply to claims 
for service connection of PTSD diagnosed during service or 
based on specified in-service stressors: (1) If the evidence 
establishes a diagnosis of posttraumatic stress disorder 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor; (2) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & 
(2) (2009).

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 
1, 6 (1998).  If the veteran engaged in combat, and his 
stressors are consistent with combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C.A 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.

"[W]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians: pregnancy tests or tests for sexually- 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Factual Background

The Veteran had active service in the Navy from August 1971 
to March 1973.  Service treatment records do not reveal that 
the Veteran had any complaints, or diagnosis, of any 
psychiatric disorders during active service.  In November 
1972, a psychiatric evaluation of the Veteran was conducted 
in association with his confinement on criminal charges.  The 
evaluation concluded that he had difficulty with authority.  
The impression was "passive aggressive personality - 
aggressive type - severe."  In March 1973, separation 
examination of the Veteran was conducted; psychiatric 
clinical evaluation was "normal," with no abnormalities 
noted by the examining physician.  

The Veteran's discharge papers, DD 214, show he was 
discharged under honorable conditions.  He served in the Navy 
and his rate was Fireman Apprentice, E-2.  Service personnel 
records reveal that the Veteran's primary duty station was 
aboard the USS BRYCE CANYON (AD 36) which was a destroyer 
tender.  These records reveal that he was a disciplinary 
problem for his command.  In July 1972, he received 
Commanding Officer's Nonjudicial Punishment (NJP) for the 
offenses of:  disobeying a superior commissioned officer; 
disrespect; failure to obey a lawful order; and provoking 
speech or gesture.  

In November 1972, he was convicted at a Special Court Martial 
(SCM) of a variety of offenses including assault of a Chief 
Petty Officer who was acting in his duties as Officer of the 
Deck.  The sentence was reduction in rate, and confinement at 
hard labor for up to 4 months.  The SCM records reveal that 
the offenses took place while the ship was in port in Taiwan.  
The records reveal that the Veteran separated from service 
after serving his confinement at Naval Station Treasure 
Island, California.  

The evidence of record reveals that the Veteran was employed 
as a civilian merchant seaman aboard ships operated by the 
Military Sealift Command from 1984 to 1994.  He had specific, 
discrete, periods of service aboard various ships during this 
decade.  Of note is that he served aboard the USNS KAWISHIWI 
from February to September 1991 with a notation of "Gulf War 
#1;" and, aboard the USNS SPICA from June to November 1994 
with a notation of "Somalia Operation."  Despite the 
Veteran's misleading assertions to the contrary, this is not 
active military service.  

Private medical records dated in November 1994 reveal that 
the Veteran complained of insomnia, anxiety, and agitation 
related to problems with his employment 

Private medical records reveal that the Veteran was 
hospitalized for inpatient treatment in March 1995.  The 
diagnosis was "delusional disorder, persecutory type."  
Symptoms included his belief that people were chasing him to 
obtain the secrets that he had as a civilian government 
employee.  

An April 1996 psychological evaluation indicates the Veteran 
was under considerable stress since loosing his merchant 
marine job.  He alleged he lost his job because he was fired 
for being a whistle blower.  In reporting his history, he 
indicated that he had not been in jail or prison, which is 
incorrect in light of his conviction and confinement during 
active service.  The diagnosis was "occupational problem" 
and that the Veteran had "difficulties with job harassment 
and loss."  

In July 1996, a private psychiatric evaluation of the Veteran 
was conducted.  The Veteran reported recent loss of his 
Merchant Marine job; he indicated he was subjected to social 
discrimination and assaults during this civilian employment.  
He also reported a completing a full six year enlistment in 
the Navy and being honorably discharged in 1976.  Again, 
these facts were incorrectly reported; the Veteran served 
less than two years in the Navy and was administrative 
separated as a discipline problem.  The diagnosis was major 
depression and PTSD.  All of the PTSD stressors noted were 
related to the Veteran's post-service merchant marine 
employment.   

A January 1998 private psychological evaluation was conducted 
with respect to the Veteran's impending marriage annulment.  
The assessment was "no significant manifestation of 
personality maladjustment at the time of examination."  

A February 2003 VA social work note indicates that the 
Veteran is "disabled with combat PTSD."  However, the 
accompanying medical problem list indicates insomnia and 
unspecified non-psychotic mental disorder.  

A private physician indicated in a June 2003 letter that she 
was the Veteran's primary care physician in a family health 
center and the he was being treated for anxiety and insomnia.  

"AMP" is a private licensed clinical psychologist who has 
treated the Veteran.  She maintains that the Veteran has a 
diagnosis of PTSD, which is related to his active military 
service.  However, the etiology of the Veteran's PTSD has 
changed throughout the evidence provided by AMP.  A June 2003 
letter reveals that the psychologist believed that prior 
diagnosis of schizophrenia, personality disorder, and thought 
disorder were not warranted as the Veteran was not exhibiting 
symptoms of paranoia or thought disorder.  She also indicated 
that the Veteran specifically described his "experience in 
the Merchant Marines is that 'pressure breaks even steel 
pipes."  She indicated that the most appropriate diagnosis 
for the Veteran was PTSD based upon his "job related crisis 
in 1994-5."  

A May 2005 letter from AMP indicates that the Veteran 
reported three stressors during active military service.  
First, being in the shaft alley of his ship while under way 
when it allegedly hit something that damaged the propeller.  
Second, being assaulted in the Philippines during martial law 
in 1972.  Third, being physically assault on returning from 
leave in Taiwan and being thrown into the brig.  A follow-up 
letter dated July 2005 indicates that the Veteran's PTSD is 
from his "service related traumas on board ship  . . . prior 
to and until November 1994."  The Board notes that this 
includes a significant amount of time after active service, 
approximately 21 years, and is a completely different basis 
and rationale for the diagnosis of PTSD than AMP offered in 
her 2003 letter.  

The Veteran submitted a February 2006 letter in which he 
restated his three claimed non-combat stressors as noted in 
the May 2005 letter above.  Private psychologist AMP 
submitted a March 2006 letter, which stated that she believed 
that all three stressors occurred.  

AMP submitted another written statement dated September 2006 
which indicated that the Veteran had service-connected PTSD 
and that she had "no reason to doubt any of my client's 
reported history of incidents while on active duty with the 
U.S. Navy; he is straight forward, honest, and clear 
thinking."  

In November 2003, a VA psychiatric examination of the Veteran 
was conducted.  He reported serving in the Navy and reaching 
the rank of E-4.  This is incorrect as records show he never 
was promoted above the rank of E-2.  He reported being an 
"innocent bystander caught up in a racial incident.  He was 
arrested, handcuffed, and served approximately four month in 
the brig in the Philippines and the United States.  He 
reports that he was later found innocent and all his salaries 
returned."  He also reported being beaten by private gate 
guards in Hawaii while a civilian mariner.  After full 
examination, the diagnosis was adjustment reaction.  The 
examiner indicated that, despite reported stressors in the 
Navy and Merchant Marine, the Veteran did not meet the 
criteria for a diagnosis of PTSD.  The diagnosis was 
adjustment reaction primarily due to stressors of being a 
single parent while homeless and unemployed.  

VA records dated in 2004 reveal that the Veteran received 
treatment throughout the year.  Records dated in February and 
March 2004 reveals various diagnoses including anxiety 
disorder and PTSD.  However, the stressors referred to were 
recent life stressors.  A July 2004 progress note indicates 
two reported stressors of a ship hitting a whale and being 
assaulted aboard ship.  However, this record also indicated 
that the Veteran was focused on his VA claim and could 
understand and explain the distinction between his active 
duty and civilian experiences but that he was still appealing 
and confident that his appeal would be granted.  

In January 2004, a private psychological assessment of the 
Veteran was conducted.  He reported being in the Navy and 
that during that time, he was beaten in a riot during martial 
law in the Philippines and being attacked during a racial 
conflict while his ship was in Taiwan.  He also reports 
merchant marine service including providing merchant service 
during Desert Storm and Somalia.  A current life stressor of 
being married to a Filipino woman who took his money and 
attempted to take his children was also indicated.  The 
diagnosis was PTSD and major depressive disorder.

The Veteran submitted a copy of December 2003 newspaper 
article in which he was profiled.  It must be assumed that 
the Veteran was the primary source for the information in the 
article.  He described "the pressure of serving in the U.S. 
Navy, where he saw combat in Vietnam, Somalia and Iraq, as 
intense enough to break steel pipes."  Most of this article 
profiled the Veteran's current difficulties with employment, 
homelessness, and custody battles for children.  However, the 
assertions that the Veteran saw active duty combat service in 
Vietnam, Somalia and Iraq are patently untrue and not 
supported by the evidence of record.  

A May 2005 VA psychiatric treatment record reveals a 
diagnosis of PTSD, but does not indicate the stressors upon 
which the diagnosis was based.  

The Veteran's daughters submitted written statements in 
September 2006, which merely recount his asserted stressors 
and the diagnoses of PTSD.   

A September 2006 letter from a VA psychiatrist indicated that 
the Veteran had a diagnosis of "PTSD developed during his 
military service." However, the letter acknowledged that the 
psychiatrist had not engaged in in-depth discussions with the 
Veteran about his military trauma and that the diagnosis was 
mostly based upon the assessments of private psychologist 
AMP.  

A December 2006 VA treatment record identifies the Veteran as 
a non-combat Vietnam Veteran with PTSD.  However, in a 
November 2007 VA psychiatric treatment record the Veteran 
"describes the pressure of serving in the Navy, where he saw 
combat in Vietnam, Somalia, and Iraq as intense enough to 
break steel pipes."  

In February 2008, the RO requested a VA psychiatric 
examination of the Veteran.  In the request, the RO indicated 
two active duty stressors as verified by the NJP and SCM 
offenses and the Veteran's subsequent confinement.  The RO 
also verified a post-service, civilian, incident with gate 
guards in Hawaii in 1991.  

In March 2008, a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  The examiner noted 
that the records supported the Veteran's stressors, as 
indicated by the RO, but that the Veteran suffers from some 
unknown degree of anxiety and depression due to his current 
life circumstances, and does not meet the criteria for PTSD.  
The examiner indicated that the record had been fully 
reviewed with records up to November 2007.  

In June 2009, the most recent VA examination of the Veteran 
was conducted.  The examiner reviewed all of the evidence of 
record.  The Veteran again reported being assaulted in the 
Navy and being aboard a ship that struck an object.  The 
examiner noted a recent conviction of domestic violence 
against his daughter in 2008, with 16 months of 
incarceration.  The diagnosis was anxiety disorder and 
personality disorder.  The examiner noted that the Veteran's 
reported symptoms did not meet the criteria for a diagnosis 
of PTSD.  



IV.  Analysis

The evidence of record does not show that the Veteran 
received any awards that are indicative of combat service; 
his complete service personnel records do not show that the 
Veteran served in combat.  The Board finds as fact that the 
Veteran did not engage in combat with the enemy.  
Accordingly, his testimony alone is not sufficient to 
establish the occurrence of the claimed non-combat stressors, 
and his testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding these non-combat stressors.  
Fossie v. West, 12 Vet. App. 1, 6 (1998). 

The Veteran has asserted three specific non-combat stressors 
in written statements.  He claims that these three stressors 
occurred during his active service in the Navy from 1971 to 
1973 aboard the USS BRYCE CANYON (AD 36).  First, he claims 
that in his engineering rating duties he was in the shaft 
alley of the ship while underway.  He claims the ship "hit 
something" which was violent enough to damage the propeller 
and violently shake the ship.  He asserts that he believed 
the ship was going to sink at this time.  The second non-
combat stressor he claims to have experienced is being 
assaulted in the Philippines during martial law in 1972.  The 
third stressor is that he claims he was physical assaulted on 
returning from leave in Taiwan.  He claims that he was an 
innocent bystander caught up in a racial incident and that he 
was unjustly prosecuted and thrown into the brig. 

The evidence does not support his claims with respect to 
these stressors.  Specifically, the July 1972 NJP appears to 
be at the time of the claimed stressor in the Philippines, 
but indicates the offenses of:  disobeying a superior 
commissioned officer; disrespect; failure to obey a lawful 
order; and provoking speech or gesture.  

The November 1972 SCM list a variety of offenses occuring in 
Taiwan and clearly shows that the Veteran was the aggressor 
in an assault of the Quarterdeck watch standers aboard his 
ship.  

The Veteran has at times asserted that his employment as a 
civilian merchant marine aboard Military Sealift Command 
vessels has been active duty.  The record shows that on many 
instances he has misrepresented this service as being active 
military service.  The record also shows that the Veteran has 
made claims of having active duty combat service in Vietnam, 
Somalia and Iraq.  

The November 2007 VA psychiatric treatment record is 
particularly telling.  The Veteran reported the "pressure of 
serving in the Navy, where he saw combat in Vietnam, Somalia, 
and Iraq as intense enough to break steel pipes."  This 
specific quotation is repeated almost verbatim in two other 
sources of record.  The June 2003 letter from private 
psychologist AMP and the December 2003 newspaper article.  It 
is clear from this evidence that the Veteran has a pattern of 
misrepresenting that he served in combat, and misrepresenting 
that his civilian merchant service was active duty.  

The Board may consider internal consistency, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).   Based on a 
review of all of the evidence of record, the Board simply 
does not believe any of the assertions that the Veteran has 
made with respect to any of the stressors he claims to have 
experienced.  He has shown a pattern of misrepresentation of 
facts related to the nature and extent of his military 
service, which render him not credible in the eyes of the 
Board.  

There are two main authorities showing that the Veteran has a 
diagnosis of PTSD related to military service.  The primary 
authority is private psychologist AMP.  However, the rational 
for her diagnosis has changed throughout the evidence she 
submitted.  Initially, she indicated the Veteran's PTSD was 
related to his civilian service in 1994, when she mistakenly 
believed that to be active duty.  She also incorrectly 
believed that the Veteran had combat service in Vietnam, 
Somalia, and Iraq.  Subsequently, she linked the Veteran's 
diagnosis of PTSD to the three non-combat stressors that he 
reported.  Her rationale has changed with the stressor 
evidence presented.  The stressor evidence presented by the 
Veteran is not credible.  As the stressors relied upon by AMP 
in her diagnoses of PTSD are not established, the diagnosis 
based upon those stressors is not probative.  
The second major source of diagnoses of PTSD is VA treatment 
records.  However, these records do not generally show the 
stressors relied upon in making the diagnosis.  Where 
stressors are indicated they are based upon those recounted 
in the private records of AMP, or the Veteran's patently 
inaccurate assertions of combat service in Vietnam, Somalia, 
and Iraq.  These diagnoses are based upon stressors that are 
not corroborated, or have been shown to be false; 
accordingly, these diagnoses of PTSD are also not probative.  

The recent VA examinations reveal that the Veteran does not 
meet the criteria for a diagnosis of PTSD.  The diagnosis 
indicated was anxiety disorder and personality disorder.  The 
examiner did not link any current psychiatric disability that 
the Veteran had to his active military service.  

The evidence of record shows that the Veteran served in the 
Navy from 1971 to 1973.  Service records show that he was a 
discipline problem who had problems with authority figures.  
Evaluation revealed a diagnosis of passive aggressive 
personality disorder.  Personality disorders are not a 
disease or injury within the meaning of applicable 
legislation for service connection purposes.  38 C.F.R. 
§ 3.303(c).  

He was disciplined on multiple occasions by NJP and SCM for 
offenses against authority figures including assaulting the 
Quarterdeck watch standers.  Interestingly, merchant marine 
records show similar repeated behavior in 1991 when he was 
involved in an altercation with gate guards upon returning to 
his ship.  

The diagnoses of PTSD of record are shown to be based upon 
inaccurate and misleading assertions of stressors and active 
duty service made by the Veteran.  Accordingly, all diagnoses 
of PTSD of record are not probative; the VA examiner in 2009 
indicated that the Veteran did not meet the criteria for a 
diagnosis of PTSD even if the confirmed stressor of being 
confined after conviction of court marital was considered.  

The Veteran has diagnoses of psychiatric disabilities other 
than PTSD.  The most recent diagnosis is anxiety disorder.  
However, there is no medical evidence of record linking any 
of the psychiatric disabilities diagnosed, other than PTSD, 
to the Veteran's active service.  Rather, the preponderance 
of the evidence links the onset of the Veteran's present 
psychiatric disabilities to approximately 1994 and the life 
stressors he experienced in civilian merchant employment and 
to marital problems he experienced.  

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disability to include 
PTSD; there is no doubt to be resolved; and service 
connection is not warranted.  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


